      Case 8:18-cv-03821-TDC Document 299 Filed 09/30/20 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MARYLAND



HISPANIC NATIONAL LAW
ENFORCEMENT ASSOCIATION NCR,
UNITED BLACK POLICE OFFICERS
ASSOCIATION,
MICHAEL ANIS,
MICHAEL BROWN,
THOMAS BOONE,
DANITAINGRAM,
PAUL MACK,
JOSEPH PEREZ,
TASHA OATIS,
CLARENCE RUCKER,
CHRIS SMITH,
RICHARD TORRES,
SONYA L.ZOLLICOFFER,
PATRICK MCCLAM,                                    Civil Action No. TDC-18-3821
SHARON CHAMBERS and
ADRIAN CRUDUP,

      Plaintiffs,

      V.



PRINCE GEORGE'S COUNTY,
HENRY P. STAWINSKI,III, individually,
MARK A. MAGAW,individually,
CHRISTOPHER MURTHA,individually and
MAJOR KATHLEEN MILLS,individually.

      Defendants.




                                       ORDER


     For the reasons stated on the record at the September 30, 2020 hearing, it is hereby

ORDERED that:


     1. The Defendants' Motion in Limine and for Appropriate Relief, ECF No. 134, is

           DENIED.
       Case 8:18-cv-03821-TDC Document 299 Filed 09/30/20 Page 2 of 2



      2. Plaintiffs are directed to identify which ofthe incidents at issue in Defendants' Motion

         in Limine they will not rely upon at trial no later than Wednesday, October 21,2020.

         For each remaining incident, Plaintiffs are directed to identify the individual claim of

         discrimination or alleged custom or policy to which it relates, and whether they will

         offer affirmative evidence on the incident or will rely only on the information in the

          Graham Report. Plaintiffs are also directed to identify the extent to which the incident

         has already been the subject of discovery.

      3. Defendants are directed to provide a response to Plaintiffs regarding this list, including

         identifying what additional discovery will be necessary, no later than Wednesday,

          November 4,2020.

      4. The parties are directed to submit a joint proposal regarding a schedule and a plan for

          any additional discovery that will be needed based on the incidents identified no later

          than Wednesday, November 18, 2020.




Date: September 30,2020
                                                    THEODORE D. GHU^
                                                    United States Distri^udge'
